DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 21-34 in the reply filed on 20 July 2022 is acknowledged.  The traversal is on the ground(s) that Mizokawa (US5631028) does not teach the special technical feature of a detecting line and that the detection is of a guide mark and not the edges of the tyre. The arguments are found to be persuasive and the restriction in regards to Mizokawa is withdrawn. However, the restriction is maintained due to the technical feature not being considered special in view of either Fantacci (US4881882) or Suzuki (JPH11228070), as seen below.
The requirement is still deemed proper.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102015000084428, filed on 17 December 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what extent the movement of at least one of the detecting line and the tyre would be considered substantially.
Claim 28 recites the limitation "the theoretical profile of the tyre".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 27, 28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fantacci (US4881882).
Regarding claim 21, Fantacci discloses a method of handling tyres, comprising:
generating a first relative motion between a detecting line (originating from “second photoelectric cell sensor” (26)) and a tyre (“tire” (P)) to acquire by the detecting line the position of a first edge of the tyre with respect to a reference (C1 L65-C2 L4, in the motion from when the forward edge of the tire reaches the first photoelectric cell sensor (24) to when the forward edge reaches the second photoelectric cell sensor (26));
generating a second relative motion between the detecting line and the tyre to acquire by the detecting line the position of a second edge of the tyre with respect to the reference (C1 L65-C2 L4, in the motion from when the forward edge of the tire reaches the second photoelectric cell sensor (24) to when the rearward edge of the tire is no longer detected by the second photoelectric cell sensor (24)); and
positioning a gripping device (“arm” (14) and “grab” (16)) by a control unit (device that decides which press is to be loaded (C3 L26-33)) and
gripping the tyre on as a function of the positions of the first and second edge with respect to the reference (C3 L26-29).
Examiner notes that the current limitations do not require that the two edges have to be on axially opposite sides of the tire.
Regarding claim 27, Fantacci discloses all limitations of claim 21 as set forth above. Additionally, Fantacci discloses that the method further comprises calculating a geometric centre of the tyre with respect to the reference by starting from a distance between the first and second edge (C3 L22-26).
Regarding claim 28, Fantacci discloses all limitations of claim 27 as set forth above. Additionally, Fantacci discloses that the method further comprises determining the position in space of the tyre starting from the position of the first and second edge, from the position of the geometric centre, and from preset data related to the theoretical profile of the tyre (C3 L13-17, L22-26, C1 L37-41).
Regarding claim 32, Fantacci discloses all limitations of claim 21 as set forth above. Additionally, Fantacci discloses that the method further comprises generating at least one of the first relative motion and the second relative motion comprises generating a relative intercepting motion wherein the detecting line has a controlled interception speed with respect to the tyre (C1 L65-C2 L4) and has a direction to intercept at least one of the first edge and the second edge of the tyre, respectively (C1 L65-C2 L4).

Claim(s) 21-25, 29, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JPH11228070).
Regarding claim 21, Suzuki discloses a method of handling tyres, comprising:
generating a first relative motion between a detecting line (“optical axis” (L1)) and a tyre (“tire” (T1)) to acquire by the detecting line the position of a first edge of the tyre with respect to a reference ([0017], Fig 1 with the first edge being on the left side of the tire);
generating a second relative motion between the detecting line and the tyre to acquire by the detecting line the position of a second edge of the tyre with respect to the reference ([0017], with the second edge being on the right side of the tire); and
positioning a gripping device (“chucking claws” (3)) by a control unit (“control means” [0012]) and
gripping the tyre on as a function of the positions of the first and second edge with respect to the reference ([0017]).
Examiner notes that the current limitations do not require that the two edges have to be on axially opposite sides of the tire or that the first and second relative motion could not occur at the same time or that they occur in a specific order.
Regarding claim 22, Suzuki discloses all limitations of claim 21 as set forth above. Additionally, Suzuki discloses that the method further comprises generating the first relative motion and the second relative motion comprises moving at least one of the detecting line and the tyre parallel to an axial direction of the tyre ([0017]).
Regarding claim 23, Suzuki discloses all limitations of claim 22 as set forth above. Additionally, Suzuki discloses that the method further comprises that the detecting line is arranged perpendicular to the axial direction (Fig 1).
Regarding claim 24, Suzuki discloses all limitations of claim 22 as set forth above. Additionally, Suzuki discloses that the method further comprises that generating the first relative motion and the second relative motion comprises moving at least one of the detecting line and the tyre substantially according to the axial direction of the tyre ([0017]).
Regarding claim 25, Suzuki discloses all limitations of claim 21 as set forth above. Additionally, Suzuki discloses that that the first edge and the second edge are the axially outermost edges of the tyre (Fig 1, in that both edges of the tire are on the top of the tire at an axially outermost edge). Examiner notes that the current limitations do not require that the two edges be on axially opposite sides of each other.
Regarding claim 29, Suzuki discloses all limitations of claim 21 as set forth above. Additionally, Suzuki discloses that the gripping device is integral with the detecting line and defines the reference ([0017], Fig 1).
Regarding claim 30, Suzuki discloses all limitations of claim 21 as set forth above. Additionally, Suzuki discloses that positioning the gripping device comprises generating a relative positioning motion between the gripping device and the tyre for reaching a predetermined mutual gripping position ([0017]), wherein the gripping device protrudes by a predetermined distance from the first or second edge before gripping the tyre (Fig 1, in that the upper portion (31) protrudes past the top of the tire (T1) where the edges are located on).
Regarding claim 32, Suzuki discloses all limitations of claim 21 as set forth above. Additionally, Suzuki discloses that generating at least one of the first relative motion and the second relative motion comprises generating a relative intercepting motion wherein the detecting line has a controlled interception speed with respect to the tyre and has a direction to intercept at least one of the first edge and the second edge of the tyre, respectively ([0017]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fantacci (US4881882) in view of Applicant’s Admitted Prior Art.
Regarding claim 34, Fantacci discloses all limitations of claim 21 as set forth above. While Fantacci does not explicitly disclose that the method further comprises carrying out one or more ancillary actions on the gripped tyre based on the positions of the first and second edge with respect to the reference, wherein the ancillary action comprises one or more of the actions chosen from: applying a barcode; applying one or more product labels; and releasing the tyre to an automatic management system, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as the applicant admits that it is general practice in tire manufacturing for ancillary actions to be performed during the tire handling process, including applying a barcode, applying one or more product labels or releasing the tyre to an automatic management system (p.3 L16-23).

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JPH11228070) in view of either Mizokawa (US5631028), Caretta (WO2000035666) or Amir-Hisham (EP3381669).
Regarding claim 31, Suzuki discloses all limitations of claim 21 as set forth above. Additionally, Suzuki discloses that the gripping device with a radial expansion clamp comprises the reference ([0017]), the detecting line is arranged on a sector of the radial expansion clamp ([0017], Fig 1), and wherein gripping the tyre comprises expanding the radial expansion clamp within the tyre on the basis of the position of the first edge and the second edge ([0017]). While Suzuki does not explicitly disclose that the gripping device is carried by an end of an anthropomorphic robot movable with respect to the tyre, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as the use of component-grabbing devices on the ends of anthropomorphic robots is well known in the tire manufacturing art, as shown by Mizokawa (“arms” (24-26)), Caretta (“robotized arm” (16)), or Amir-Hisham (“robot” (5)).

Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JPH11228070) in view of Applicant’s Admitted Prior Art.
Regarding claim 34, Suzuki discloses all limitations of claim 21 as set forth above. While Suzuki does not explicitly disclose that the method further comprises carrying out one or more ancillary actions on the gripped tyre based on the positions of the first and second edge with respect to the reference, wherein the ancillary action comprises one or more of the actions chosen from: applying a barcode; applying one or more product labels; and releasing the tyre to an automatic management system, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as the applicant admits that it is general practice in tire manufacturing for ancillary actions to be performed during the tire handling process, including applying a barcode, applying one or more product labels or releasing the tyre to an automatic management system (p.3 L16-23).

Allowable Subject Matter
Claims 26 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 26, both Fantacci (US4881882) and Suzuki (JPH11228070) disclose all limitations of claim 21 as set forth above. However, neither Fantacci nor Suzuki explicitly disclose or suggest that the first edge and the second edge are each arranged at a bead on opposite sides of tyre with respect to an axial middle line plane of the tyre, instead both references teaching that the first and second edge are arranged on the same side of the tyre with respect to an axial middle line plane of the tyre.
Regarding claim 33, both Fantacci (US4881882) and Suzuki (JPH11228070) disclose all limitations of claim 32 as set forth above. Additionally, both Fantacci (C1 L65-C2 L4) and Suzuki ([0017]) disclose that generating the first or the second relative motion comprises continuing the relative intercepting motion until the detecting line intercepts the first edge or the second edge of the tyre. However, neither Fantacci nor Suzuki explicitly disclose or suggest that generating the first of second relative motion further comprises: inverting the relative intercepting motion by generating a relative detecting motion between the detecting line and the tyre, wherein the detecting line has a controlled detecting speed with respect to the tyre and has opposite direction and lower modulus than the controlled intercepting speed; and continuing the relative detecting motion until the detecting line intercepts the first edge or the second edge again and detects the position thereof with respect to the reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749